 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
10         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11   NORMA NAVARRO and WALDEMAR                       Case No. 5:16-cv-01856-VAP-SP
12   VALENTIN,
                                                      Hon. Virginia A. Phillips
13                Plaintiffs,
14                                                          [PROPOSED]
     v.                                               JUDGMENT ON JURY VERDICT
15
     FRED HAMILTON; HAMILTON
16
     TRANSPORTATION SERVICES, LLC
17   and DOES 1 through 50,
18             Defendants.
19   __________________________________/
20
21         This matter came on regularly for trial on February 20, 2019, and was tried
22   before a jury with United States Chief District Judge Virginia A. Phillips presiding.
23   A jury was empaneled, witnesses were sworn and testified and on February 26,
24   2019, the jury was given instructions and Special Verdict Forms for Plaintiff
25   Norma Navarro and Plaintiff Waldemar Valentin. On February 26, 2019, after
26   retiring to deliberate, the jury returned its Special Verdict Forms and answered the
27   factual questions unanimously as follows:
28   ///
                                                1

                                [PROPOSED] JUDGMENT ON JURY VERDICT
 1   SPECIAL VERDICT FORM FOR PLAINTIFF NORMA NAVARRO:
 2   Question No 1:     Was Fred Hamilton negligent?
 3         Answer by checking Yes or No.
 4         YES □              NO     X
 5
 6   SPECIAL VERDICT FORM FOR PLAINTIFF WALDEMAR VALENTIN:
 7   Question No 1:     Was Fred Hamilton negligent?
 8         Answer by checking Yes or No.
 9         YES □              NO     X
10
11         Both Special Verdict Forms were signed and dated February 26, 2019, by
12   the Jury Foreperson.
13         Therefore, IT IS ORDERD, ADJUDGED, AND DECREED, that
14   Judgment is entered in favor of defendants FRED HAMILTON and HAMILTON
15   TRANSPORTATION SERVICES, LLC and that Plaintiffs Norma Navarro and
16   Waldemar Valentin take nothing.
17         Defendants may move for costs pursuant to Federal Rule of Civil Procedure
18   54(d) and Central District of California Local Rule 54-1.
19
20   Dated:March 19, 2019
21                                                    _________________________
                                                      Virginia A. Phillips
22                                                    United States Chief District Judge
23
24
25
26
27
28
                                              2

                             [PROPOSED] JUDGMENT ON JURY VERDICT
